
	
		I
		112th CONGRESS
		1st Session
		H. R. 842
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Schiff (for
			 himself, Mr. Berman, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To allow mandatory nighttime curfews at certain airports,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Valley-Wide Noise Relief Act of
			 2011.
		2.Mandatory
			 nighttime curfews
			(a)In
			 generalNotwithstanding any
			 other provision of law, including any written assurances under section 47107 of
			 title 49, United States Code, an airport sponsor may not be prohibited from, or
			 interfered with, implementing any of the following:
				(1)A total mandatory
			 nighttime curfew for an airport of the sponsor that is described in paragraph
			 (1) of subsection (b).
				(2)A partial mandatory nighttime curfew for an
			 airport of the sponsor that is described in paragraph (2) of subsection
			 (b).
				(b)Covered
			 airports
				(1)Paragraph (1)
			 airportsAn airport described
			 in this paragraph is an airport that—
					(A)had a voluntary curfew in effect for
			 certain aircraft on November 5, 1990; and
					(B)was created by an intergovernmental
			 agreement established pursuant to a State statute enacted before November 5,
			 1990, that, along with the statute, imposes obligations with respect to noise
			 mitigation.
					(2)Paragraph (2)
			 airportsAn airport described in this paragraph is an airport
			 that—
					(A)had a partial
			 curfew in effect prior to November 5, 1990;
					(B)operates under the supervision of a board
			 of airport commissioners that, on January 1, 2010, oversaw operation of 3 or
			 more airports, at least 2 of which have airport operating certificates pursuant
			 to part 139 of title 14, Code of Federal Regulations; and
					(C)on January 1,
			 2010, failed to comply with a cumulative noise standard established by a State
			 law for airports in that State.
					(c)Notice
			 requirements
				(1)In
			 generalAt least 90 days
			 before implementing a curfew under subsection (a), an airport sponsor shall
			 provide to airport users and other interested parties reasonable notice
			 of—
					(A)the terms of the
			 curfew; and
					(B)the penalties for
			 violating the curfew.
					(2)Reasonable
			 noticeAn airport sponsor shall be treated as satisfying the
			 requirement of providing reasonable notice under paragraph (1) if the
			 sponsor—
					(A)includes the terms
			 of the curfew and penalties for violating the curfew on the Internet Web site
			 of the sponsor for the applicable airport; and
					(B)provides the terms of the curfew and
			 penalties for violating the curfew to tenants of the sponsor who operate
			 aircraft at the airport, either at their leasehold or the address provided to
			 the airport sponsor for the receipt of notices under their lease.
					(d)DefinitionsIn
			 this section, the following definitions apply:
				(1)Total mandatory
			 nighttime curfewThe term
			 total mandatory nighttime curfew means a prohibition on all
			 aircraft operations at an airport each night during the 9-hour period beginning
			 at 10 p.m.
				(2)Partial
			 mandatory nighttime curfewThe term partial mandatory
			 nighttime curfew means a prohibition on certain aircraft operations at
			 an airport each night for not longer than the 9-hour period beginning at 10
			 p.m.
				
